IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SHANE AXELROD,                                         No. 69613
                                          Appellant,
                              vs.
                 CARRIE ANN PERRIN,
                                          Respondent.
                                                                          FILED
                                                                           JUN 0 3 2016



                                       ORDER DISMISSING APPEAL
                             This is a pro se appeal from a district court order denying a
                 motion to modify child custody entered after resolution of an untimely
                 motion for reconsideration. Appellant has filed a motion to dismiss the
                 appeal on the ground that this court lacks jurisdiction. No opposition has
                 been filed. Having considered respondent's motion, we grant it. Although
                 the district court resolved the motion for reconsideration on the merits, an
                 untimely motion for reconsideration does not toll the time to appeal.    See
                 NRAP 4(a)(6); AA Primo Builders, LLC v. Washington, 126 Nev. 578, 245
P.3d 1190 (2010); Morrell v. Edwards, 98 Nev. 91, 93, 640 P.2d 1322, 1324
                 (1982). Accordingly, appellant's notice of appeal from the order entered
                 August 24, 2016, was due September 23,2015. Appellant did not file a
                 notice of appeal until January 14, 2016, after the resolution of the motion
                 for reconsideration on January 6, 2016. An order denying a motion for
                 reconsideration is not an appealable order. Alvis v. State, Gaming Control
                 Bd., 99 Nev. 184, 660 P.2d 980 (1983), disapproved of on other grounds by
                 AA Primo Builders, LLC v. Washington,        126 Nev. 578, 245 P.3d 1190


SUPREME COURT
        OF
     NEVADA


401 1947A    e
                (2010). We conclude, therefore, that we lack jurisdiction over this appeal,
                and we
                               ORDER this appeal DISMISSED.'


                                                                      ,   J.
                                           Hardesty


                                               J.
                 artta                                        Pickering



                cc: Hon. Vincent Ochoa, District Judge
                     Shane Axelrod
                     Carrie Ann Perrin
                     Eighth District Court Clerk




                         'Appellant's motion filed April 15, 2016, is denied as moot.


SUPREME COURT
     OF
   NEVADA


10) 194Th e
                                                        2